DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 16 April 2021 has been entered.  Applicant’s amendments to the Claims have avoided interpretation under 35 USC 112(f).  The section labeled “Claim Interpretation” has been withdrawn.  
Applicant’s arguments, see paragraph entitled, “Claim Rejections- § 102(a)(1)” page 6, filed 6 April 2021, with respect to the rejection of claim 15 under 35 USC § 102(a)(1) as a result of a new amendment made to the claim have been fully considered and are persuasive.  However, in lieu of anticipation (35 USC § 102(a)(1)), the examiner rejected claims 15,17, and 19 based on obviousness (35 USC § 103).  Furthermore, the grounds of rejection for the remaining claims under 35 USC § 103 still stand.  Using a new reference (DE-102016119940-A1), additional rejections under 35 USC § 103 and 35 USC § 112(b) have also been added for newly entered claim 21.  Finally, the examiner used a prior art of record identified in the 11 Feb 2021 Non-Final Office to reject a new limitation added to claim 7 (US-9662742-B2).
Status of the Claims
In the amendment dated 16 April 2020, the status of the claims is as follows: Claims 1, 5, 7, 11. 15, and 17-19 have been amended.  Claim 16 has been cancelled, and Claim 21 is new.
Claims 1-15 and 16-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the phrase: “wherein the pressurization vessel comprises two or more pressurization chambers, and wherein the heating assembly is moved through the two or more pressurization chambers.”  However, claim 1 recites the limitations: “placing the heating assembly within a pressurization vessel” and “removing the heating assembly from the pressurization vessel.”  Based on the new limitations introduced in claim 21, it is unclear if the Applicant intends for the heating assembly to be placed into one of the heating chambers and removed from one of the heating chambers or intends for the heating assembly to be placed within both heating chambers and removed from both heating chambers, and then whether an additional step is required for the heating assembly to move through both chambers or if instead movement through the pressurization chambers is the same as placing the heating assembly within the pressurization vessel and removing the heating assembly from the pressurization vessel.  Additionally, it is unclear how the heating assembly moves through the chambers.  Although figs. 9a-c indicates movement of the heating assembly through both chambers, in the Specification, figs. 9a-c are described such that the heating assembly is “moved to,” “moved within,” “placed within,” and “removed from” (paragraphs 0086-0090), yet there is no disclosure of movement “through” the chambers.  Finally, although the Specification discloses that there are airlocks “to facilitate the movements of various heating assemblies…through the pressurization vessel,” it is unclear placed within or removed from the two or more pressurization chambers.  Note that this new rejection has been added based on the amended portion of the claim.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-6, 8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen et al. (US-9277594-B2, hereinafter Matsen ‘594) in view of Matsen et al (US-8372327-B2, hereinafter Matsen ‘327).
Regarding claim 1, Matsen ‘594 teaches a method (column 1, line 38) for curing a thermoset composite part (column 1, lines 39-42), comprising: using the heating assembly (construed as the heating element 30, the cure tool 22, fig. 1, “oven,” column 5, line 7, and “heating blanket,” column 5, line 56) to heat the thermoset composite part to a predetermined temperature (predetermined cure schedule, column 4, line 14); placing the heating assembly within a pressurization vessel (fig. 1, the heating element, 30, is within the pressure vessel, 28); using the pressurization vessel to apply a consolidation pressure to the thermoset composite part (column 4, lines 14-16).  Regarding claim 1, Matsen ‘594 does not explicitly disclose removing the heating assembly from the pressurization vessel; and using the heating assembly to cool down the thermoset composite part (Matsen ‘594 discloses placing a heating blanket into the assembly, just not explicitly its removal, column 7, line 47), wherein the pressurization vessel is not used to heat the thermoset composite part (although Matsen ‘594 discloses a pressure vessel 28, Matsen ‘594 does not explicitly state that the “pressurization vessel is not used to heat the thermoset composite part” as required by the claim).  
However, regarding claim 1, Matsen ‘327 discloses removing (column 6, lines 43-47) the heating assembly (susceptors, fig. 13, 20a and 21) from the pressurization vessel (mold cavity, 33); and using the heating assembly to cool down the thermoset composite part (column 6, lines 32-40), wherein the pressurization vessel is not used to heat the thermoset composite part (“at step 64, the dies 28 are closed as shown in FIG. 11, thereby closing the susceptor halves 20a, 21a, resulting in the mold cavity 33 being sealed. As the dies 28 close, the coils 26 are electrically connected by the socket connections 45. The seal 59 seals the mold cavity 33 around the periphery of the susceptors 20a, 21a. With the susceptors 20a, 21a having been sealed, the mold cavity 33 is then evacuated through vent 56 or other vacuum connections (not shown) that are connected to an evacuation system 63, creating negative pressure within the mold cavity 33,” column 6, lines 6-15; thus, Matsen ‘327 teaches “sealing and evacuating mold cavity,” to provide pressure, referring to step 64 in fig. 14, which happens before step 66, where heat is applied; it is also noted that Matsen ‘327 teaches providing a seal “around the periphery of the susceptors 20a, 21a” for the purpose of pressurizing the mold cavity 33, which is separate structure from that of the susceptors, referring to figs. 10 and 13).  
Therefore, it would have been obvious to adapt Matsen ‘594 in view of Matsen ‘327 to remove the heating assembly from the pressurization vessel and to use the heating assembly to cool down the thermoset composite part, wherein the pressurization vessel is not used to heat the thermoset composite part, by providing a removable heating element that could then be exchanged with another heating element having a different contour and to seal the mold cavity around the periphery of the susceptors in order to facilitate the molding of different sized parts, to increase the production rate, and to create negative pressure within the mold cavity that aids in drawing the resin into the cavity (Matsen ‘327, column 1, lines 38-47, column 6, lines 10-24, and column 6, lines 44-47).
Matsen ‘327, fig. 14

    PNG
    media_image1.png
    343
    373
    media_image1.png
    Greyscale

Regarding claim 2, Matsen ‘594 teaches wherein the heating assembly comprises: a cure tool (fig. 1, 22) configured to receive the thermoset composite part (column 3, line 66 to column 4, line 1).  Regarding claim 3, Matsen ‘594 teaches wherein the heating assembly further comprises: one or more heating blankets (two heating blankets, fig. 4, 40 and column 4, line 64) configured to cover at least a portion of the thermoset composite part disposed on the cure tool or a portion of the cure tool corresponding to the portion of the thermoset composite part disposed on the cure tool (column 5, lines 52-56), wherein the one or more heating blankets are configured to heat at least the portion of the thermoset composite part to the predetermined temperature (“Curie temperature,” column 6, lines 43-55).  Regarding claim 4, Matsen ‘594 teaches wherein the cure tool (fig. 3, 22) comprises a heating element (heating blanket, 40) and is configured to heat at least a portion of the thermoset composite part (20) disposed on the cure tool to the predetermined temperature (“Curie temperature,” column 6, lines 43-55).  Regarding claim 5, Matsen ‘594 teaches wherein the cure tool comprises a thermally conductive tool surface (fig. 5, the heating blanket has a thermally conductive surface, 46; column 5, lines 20-23), and wherein the tool surface comprises a first surface (fig. 3, surface between the tool, 22, and the facesheet of the part, 36) configured to contact at least the portion of the thermoset composite part (column 4, lines 37-41) and a second surface (fig. 3, 45) configured to contact at least a portion of column 4, lines 46-48), such that, heat generated by the one or more heating blankets is transmitted through the tool surface to heat at least the portion of the thermoset composite part in contact with the tool surface (column 4, lines 42-44) to the predetermined temperature (“cure temperatures,” column 5, lines 8-10).  Regarding claim 6, Matsen ‘594 teaches wherein at least one of the one or more heating blankets is an inductive heating blanket (column 5, lines 35-36) comprising a smart susceptor (column 7, line 13), and wherein the smart susceptor has a Curie temperature corresponding to the predetermined temperature (column 6, lines 32-37).  Regarding claim 8, Matsen ‘594 teaches wherein the heating assembly (construed as the heating element 30, the cure tool 22, fig. 1, “oven,” column 5, line 7, and “heating blanket,” column 5, line 56) heats (column 4, lines 42-46) the thermoset composite part (fig. 1, 20) within the pressurization vessel (28).  
Regarding 10, Matsen ‘594 does not explicitly disclose claim 10.
Regarding claim 10, Matsen ‘327 teaches wherein the predetermined temperature is one or more temperatures along a curing temperature profile (thermal and pressure profiles, column 1, lines 42-45) for the thermoset composite part (the control system controls the temperature of the susceptors, which control the temperature of the part, column 5, lines 32-34) and wherein the consolidation pressure is one or more pressures applied along a curing pressure profile (column 1, lines 42-45) for the thermoset composite part (pressure is applied through a mold cavity, which applies pressure to the resin that forms the part, column 6, lines 22-26).
Therefore, it would have been obvious to adapt Matsen ‘594 in view of Matsen ‘327 wherein the consolidation pressure is applied to the thermoset composite part after the predetermined temperature is reached, wherein the predetermined temperature is one or more temperatures along a curing temperature profile for the thermoset composite part, and wherein the consolidation pressure is one or more pressures applied along a curing pressure profile for the thermoset composite part by applying Matsen ‘327, column 1, lines 42-47).
Regarding claim 11, Matsen ‘594 teaches a method (column 1, line 38) for curing a thermoset composite part (column 1, lines 39-42), comprising: placing a thermoset composite part within a heating assembly (column 2, lines 46-48) and heating the thermoset composite part according to a temperature profile (“according to…temperatures and durations,” column 4, line 15; inferring from paragraph 0002 of the Applicant’s Specification that the term “profile” implies a variation of temperature as a function of time) for the thermoset composite part (fig. 1, 20); placing the thermoset composite part within a pressurization vessel (28) when the thermoset composite part reaches a predetermined temperature (column 4, lines 14-16) and applying a consolidation pressure to the thermoset composite part according to a pressure profile for the thermoset composite part (“the composite part 20 is cured by subjecting it to a combination of heat and pressure within the autoclave,” column 4, lines 12-13).  Matsen ‘594 does not explicitly disclose removing the heating assembly from the pressurization vessel and cooling down the thermoset composite part (Matsen ‘594 discloses placing a heating blanket into the assembly, just not explicitly its removal, column 7, line 47), wherein the pressurization vessel is not used to heat the thermoset composite part (although Matsen ‘594 discloses a pressure vessel 28, Matsen ‘594 does not explicitly state that the “pressurization vessel is not used to heat the thermoset composite part” as required by the claim).  
However, Matsen ‘327 teaches removing (column 6, lines 43-47) the heating assembly (susceptors, fig. 13, 20a and 21) from the pressurization vessel (mold cavity, 33); and using the heating assembly to cool down the thermoset composite part (column 6, lines 32-40) wherein the pressurization vessel is not used to heat the thermoset composite part (“at step 64, the dies 28 are closed as shown in FIG. 11, thereby closing the susceptor halves 20a, 21a, resulting in the mold cavity 33 being sealed. As the dies 28 close, the coils 26 are electrically connected by the socket connections 45. The seal 59 seals the mold cavity 33 around the periphery of the susceptors 20a, 21a. With the susceptors 20a, 21a having been sealed, the mold cavity 33 is then evacuated through vent 56 or other vacuum connections (not shown) that are connected to an evacuation system 63, creating negative pressure within the mold cavity 33,” column 6, lines 6-15; thus, Matsen ‘327 teaches “sealing and evacuating mold cavity,” to provide pressure, referring to step 64 in fig. 14, which happens before step 66, where heat is applied; it is also noted that Matsen ‘327 teaches providing a seal “around the periphery of the susceptors 20a, 21a” for the purpose of pressurizing the mold cavity 33, which is separate structure from that of the susceptors, referring to figs. 10 and 13).  
Therefore, it would have been obvious to adapt Matsen ‘594 in view of Matsen ‘327 to remove the heating assembly from the pressurization vessel and to use the heating assembly to cool down the thermoset composite part wherein the pressurization vessel is not used to heat the thermoset composite part in order to provide a removable heating element that could then be exchanged with another heating element having a different contour, facilitating the molding of different sized parts and increasing the rate of production  and sealing the molding cavity from the periphery of the susceptors, creating a negative pressure that aids in drawing the resin into the cavity (Matsen ‘327, column 1, lines 38-42, column 6, lines 10-24, and column 6, lines 44-47 ).
Regarding claim 12, Matsen ‘594 teaches wherein the heating assembly is the only heat source for the thermoset composite part (fig. 10, heating element 76 and part 20; one or more heating elements 76, column 7, line 19).  
Regarding claim 13, Matsen ‘594 teaches wherein the heating assembly (construed as the heating element 30, the cure tool 22, fig. 1, “oven,” column 5, line 7, and “heating blanket,” column 5, line 56) comprises one or more heating blankets (40, fig. 4) configured to heat at least a portion of the thermoset composite part (“Curie temperature,” column 6, lines 43-55).
Regarding claim 15, Matsen ‘594 teaches a system (apparatus, column 1, lines 38-39) for curing a thermoset composite part (column 1, lines 39-42), comprising: a heating assembly (construed as the heating element 30, the cure tool 22, fig. 1, “oven,” column 5, line 7, and “heating blanket,” column 5, line 56); and a pressurization vessel (pressure vessel, 28, fig. 1), wherein the heating assembly comprises a curing tool (fig. 1, cure tool 22) to receive a thermoset composite part (column 4, lines 18-20; “thermoset resin composite part 20 may be placed on a cure tool 22,” column 3, lines 66-67) and to heat at least a portion of the thermoset composite part to a predetermined temperature (“The composite part 20 is cured by subjecting it to a combination of heat and pressure within the autoclave 26, according to a predetermined cure schedule specifying applied pressures, temperatures and durations for which the pressures and temperatures are maintained,” column 4, lines 12-16; thus, Matsen ‘594 discloses heating the whole part; “predetermined cure schedule,” column 4, line 14), wherein the pressurization vessel is configured to apply a consolidation pressure to the thermoset composite part when the heating assembly is placed within the pressurization vessel (pressures and temperatures are maintained, column 4, lines 15-16).  Matsen ‘594 does not explicitly disclose wherein the pressurization vessel is not used to heat the thermoset composite part (although Matsen ‘594 discloses a pressure vessel 28, Matsen ‘594 does not explicitly state that the “pressurization vessel is not used to heat the thermoset composite part” as required by the claim).
However, regarding claim 15, Matsen ‘327 teaches wherein the pressurization vessel is not used to heat the thermoset composite part (“at step 64, the dies 28 are closed as shown in FIG. 11, thereby closing the susceptor halves 20a, 21a, resulting in the mold cavity 33 being sealed. As the dies 28 close, the coils 26 are electrically connected by the socket connections 45. The seal 59 seals the mold cavity 33 around the periphery of the susceptors 20a, 21a. With the susceptors 20a, 21a having been sealed, the mold cavity 33 is then evacuated through vent 56 or other vacuum connections (not shown) that are connected to an evacuation system 63, creating negative pressure within the mold cavity 33,” column 6, lines 6-15; thus, Matsen ‘327 teaches “sealing and evacuating mold cavity,” to provide pressure, referring to step 64 in fig. 14, which happens before step 66, where heat is applied; it is also noted that Matsen ‘327 teaches providing a seal “around the periphery of the susceptors 20a, 21a” for the purpose of pressurizing the mold cavity 33, which is separate structure from that of the susceptors, referring to figs. 10 and 13).
 Therefore, it would have been obvious to adapt Matsen ‘594 in view of Matsen ‘327 wherein the pressurization vessel is not used to heat the thermoset composite part, by sealing the mold cavity around the periphery of the susceptors in order to create negative pressure within the mold cavity that aids in drawing the resin into the cavity (Matsen ‘327, column 6, lines 10-24).
Regarding claim 17, Matsen ‘594 teaches wherein the curing tool (fig. 1, 22) comprises a heated surface (fig. 2, surface between 22 and inner facesheet, 36) configured to contact the thermoset composite part (20) and heat at least a portion of the thermoset composite part to the predetermined temperature (cure temperature, column 4, lines 37-41).
Regarding claim 18, Matsen ‘594 teaches the curing tool (thermoset resin in placed on one side of the cure tool and heating blanket on the opposite side, column 2, lines 6-11) but does not explicitly disclose wherein the curing tool comprises a thermally conductive surface configured to contact the thermoset composite part and heat at least a portion of the thermoset composite part to the predetermined temperature by transmitting heat.
However, regarding claim 18, Matsen ‘327 teaches wherein the curing tool (susceptors, fig. 10, 20a and 21a) comprises a thermally conductive surface (column 5, lines 26-28) configured to contact the thermoset composite part (column 5, lines 20-23) and heat at least a portion of the thermoset composite part to the predetermined temperature by transmitting heat (fig. 9, coils 26 transmit heat to the susceptors which transmit heat to the part, column 5, lines 32-34).

Regarding claim 19, Matsen ‘594 teaches wherein the heating assembly (oven, column 5, line 7) further comprises: an inductive heating blanket (“heating blanket” column 5, line 56) configured to cover at least a portion of the thermoset composite part disposed on the curing tool (Matsen ‘594 does not explicitly disclose covering a portion of the part with a heating blanket) or a portion of the curing tool corresponding to the portion of the thermoset composite part (column 5, lines 52-56), and to heat at least the portion of the thermoset composite part to the predetermined temperature (“Curie temperature,” column 6, lines 43-55).
Claims 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen ‘594 and Matsen ‘327 as applied to claims 1, 11, and 15 above and further in view of Butler (US-9539767-B2).
Regarding claim 9, Matsen ‘594 and Matsen ‘327 do not teach claim 9.
However, Butler teaches (fig. 1, step 302) wherein the heating assembly (fig. 4) heats the thermoset composite part (composite piles, 106) to the predetermined temperature (to an initial temperature, referring to 204 in fig. 2, column 5, lines 25-28) before placing the heating assembly within the pressurization vessel (fig. 1, step 308, apply the initially-cured composite laminate to a final forming tool; step 308 is “under vacuum bag pressure,” column 8, lines 11-22).
Therefore, it would have been obvious to adapt Matsen ‘594 and Matsen ‘327 in view of Butler wherein the heating assembly heats the thermoset composite part to the predetermined temperature before placing the heating assembly within the pressurization vessel in order to minimize the time Butler, column 1, lines 24-27).
Regarding claim 14, Matsen ‘594 and Matsen ‘327 do not teach claim 14.
However, Butler teaches wherein the cool down of the thermoset composite part is completed outside of the pressurization vessel (fig. 1, part is removed from the final forming tool or the pressurization vessel in step 312, and in step 314, the part enters a final curing phase, after which it cools) and wherein the heating of the thermoset composite part starts outside of the pressurization vessel (fig. 1, initial heating occurs in step 302; part is added to the final forming tool in step 308).
Therefore, it would have been obvious to adapt Matsen ‘594 and Matsen ‘327 in view of Butler wherein the cool down of the thermoset composite part is completed outside of the pressurization vessel and wherein the heating of the thermoset composite part starts outside of the pressurization vessel in order to minimize the time requirement for a pressurization vessel such as an autoclave because the whole process can take up to 24 hours and because autoclaves are generally expensive to construct and operate (Butler, column 1, lines 24-27).
Regarding claim 20, Matsen ‘327 teaches wherein the heating assembly (susceptors, fig. 13, 20a and 21) is configured to be removed from the pressurization vessel (column 6, lines 43-47).  Matsen ‘594 and Matsen ‘327 do not explicitly disclose wherein the heating assembly is configured to be removed from the pressurization vessel before the thermoset composite part fully cools down, and the thermoset composite part is cooled down by the heating assembly outside of the pressurization vessel.
However, Butler teaches wherein the heating assembly (during step 304 of fig. 1, the initial curing process, a heating blanket, which can have susceptors, can be used as the heating device, column 6, lines 22-27) is configured to be removed from the pressurization vessel before the thermoset composite part fully cools down (part fully cools down after completion of step 314, fig. 1, after step 304, the blanket could be removed), and the thermoset composite part is cooled down by the heating assembly outside of the pressurization vessel (in step 314 and as depicted in fig. 11, the part is heated in an oven, which is outside a pressurization vehicle; parts are cooled in an open oven, ensuring adequate cool-down rate to achieve full cure, column 9, lines 44-49).
Therefore, it would have been obvious to adapt Matsen ‘594 and Matsen ‘327 in view of Butler wherein the heating assembly is configured to be removed from the pressurization vessel before the thermoset composite part fully cools down, and the thermoset composite part is cooled down by the heating assembly outside of the pressurization vessel in order to minimize the time requirement for a pressurization vessel such as an autoclave because the whole process can take up to 24 hours and because autoclaves are generally expensive to construct and operate (Butler, column 1, lines 24-27).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsen ‘594 and Matsen ‘327 as applied to claims 1-6, 8, 10-13, 15, and 17-19 above and further in view of Matsen et al. (US-9662742-B2, hereinafter Matsen ‘742).
Matsen ‘594 teaches the invention as described above but does not explicitly disclose wherein the consolidation pressure is applied to the thermoset composite part after the predetermined temperature is reached, and wherein the consolidation pressure is from about 100 psi to about 750 psi.
However, Matsen ‘327 teaches wherein the consolidation pressure (under pressure, column 6, line 25) is applied to the thermoset composite part after the predetermined temperature is reached (“when the susceptors 20a, 21a have been heated to a threshold temperature, resin is pumped from the source 50 through the mixing head 52, as shown at step 68, and flows into the mold cavity 33 through the supply line 54,” column 6, lines 18-26).  The advantage applying pressure to a resin after a threshold temperature is reached, as taught by Matsen ‘327, in the method for curing a part, as taught by Matsen ‘594, is that by keeping the susceptors at an elevated temperature as the resin flows into the mold cavity, a precisely tailored thermal and pressure profile may be obtained for the resin, resulting in higher production rates for composite components (Matsen ‘327, column 1, lines 20-33; column 1, lines 42-49; column 6, lines 16-31).  Matsen ‘327 does not explicitly disclose wherein the consolidation pressure is from about 100 psi to about 750 psi.
However, Matsen ‘742 teaches wherein the consolidation pressure is from about 100 psi to about 750 psi (“the pressure applied to metallic bladder may be about 250 pounds per square inch (psi),” column 24, lines 49-50).  The advantage of applying a pressure of 250 psi to a thermoplastic material, as taught by Matsen ‘742, in the method for curing a part, as taught by Matsen ‘594, is that the pressure applied may not be desirable for consolidation of thermoplastic material and 250 psi has been found to be sufficient pressure for forming a thermoplastic material (Matsen ‘742, column 24, lines 43-54, column 35, lines 56-62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Matsen ‘594 to apply pressure to a resin after a threshold temperature is reached, in view of the teachings of Matsen ‘327, and to apply a pressure of 250 psi, in view of the teachings of Matsen ‘742, in order to obtain a precisely tailored thermal and pressure profile for resin, resulting in higher production rates for composite components (Matsen ‘327, column 1, lines 20-33; column 1, lines 42-49; column 6, lines 16-31) at a pressure of 250 psi, which has been found to be sufficient pressure for forming a thermoplastic material (Matsen ‘742, column 24, lines 43-54, column 35, lines 56-62).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matsen ‘594 and Matsen ‘327 as applied to claims 1-6, 8, 10-13, 15, and 17-19 above and further in view of Jung et al.(DE 102016119940 A1, referencing provided English translation for written disclosure and foreign version for drawings).
Matsen ‘594 teaches the invention as described above as well wherein the heating assembly is placed with the two or more pressurization chambers (Matsen ‘594 only discloses one pressure chamber, but examiner is relying on Jung for two pressure chambers; Matsen ‘594 teaches that a heating blanket is placed within the pressure vessel, column 7, lines 35-42).  Matsen ’594 does not explicitly disclose wherein the pressurization vessel comprises two or more pressurization chambers, and wherein the heating assembly is removed from the two or more pressurization chambers.
However, in the same field of endeavor of curing a molded composite component, Matsen ‘327 teaches wherein the heating assembly is removed from the two or more pressurization chambers (Matsen ‘327 only discloses one pressure chamber, but examiner is relying on Jung for two pressure chambers; “since the susceptors 20a, 21a have been rapidly cooled down, they may be quickly removed and exchanged for susceptors having a different contour in order to mold different parts and increase production rate,” column 6, lines 43-47).  The advantage of removing the susceptors, as taught by Matsen ‘327, in the method for curing a thermoset composite part, as taught by Matsen ‘594, is that an operator could exchange a removable heating element with another heating element having a different contour in order to mold different parts and to increase the production rate (Matsen ‘327, column 1, lines 38-47, and column 6, lines 44-47).  Matsen ‘327 does not explicitly disclose wherein the pressurization vessel comprises two or more pressurization chambers.
However, in the same field of endeavor of forming a molded thermoset, Jung teaches wherein the pressurization vessel comprises two or more pressurization chambers (fig. 3, vacuum chambers 22, 22a, and 22b; the components are conveyed through the vacuum chambers on conveyor belts 12, 12a, and 12b).  The advantage of using the conveyer system for transporting components through vacuum chambers, as taught by Jung, in the method for curing a thermoset composite part, as taught by Matsen ‘594, is that the conveyor belts can be individually tailored for operation, potentially improving the use of energy by reducing the number of belts needed for operation (Jung, page 6, lines 234-247). 
Jung, fig. 3

    PNG
    media_image2.png
    615
    1185
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Matsen ‘594 to include the removal the susceptors from the mold cavity, in view of the teachings of Matsen ‘327, and to use a conveyor system for moving the components, in view of the teachings of Jung, by exchanging a removable heating element with another heating element having a different contour in order to mold different parts and to increase the production rate (Matsen ‘327, column 1, lines 38-47, and column 6, lines 44-47) and by using a conveyor belt system that enables transport such that the conveyor belts can be individually tailored for operation, potentially improving the use of energy by reducing the number of belts needed for operation (Jung, page 6, lines 234-247).
	Response to Argument
Applicant's arguments filed 16 April 2021 have been fully considered and although the argument in the first section (“Rejections Under 35 U.S.C. § 102(a)(1)”) was convincing, the other arguments in the remaining sections are not persuasive. 
On page 7, the Applicant argues that “because Matsen ‘594 specifically describes using an autoclave as both a pressurization vessel and a heat source, Matsen ‘594 fails to disclose, teach, or suggest ‘wherein the pressurization vessel is not used to heat the thermoset composite part,’ as recited in claims 1 and 11.”  Referring to fig. 1 of Matsen ‘594, although the design layout of the autoclave suggests that the pressure vessel (28) only applies pressure and that the heating element (30) only provides heating, the examiner concedes that Matsen ‘594 does not explicitly state that the pressure 
However, the examiner respectfully disagrees with the Applicant’s interpretation of Matsen ‘327.  The Applicant argues that “because the susceptors 20a, 21a form the molding cavity 33” that “Matsen ‘327 cannot disclose ‘placing the heating assembly within a pressurization vessel’” and that “Matsen ‘327 cannot disclose ‘wherein the pressurization vessel is not used to heat the thermoset composite part.’” (top of page 9).  
However, the examiner does not use Matsen ‘327 but relies on Matsen ‘594 for meeting the limitation “placing the heating assembly within a pressurization vessel.”  Matsen ‘594 teaches the following in reference to fig. 11:
“At 88, the assembly 35 of the composite part and the tool is placed inside an autoclave 26 or an oven 74 for thermal curing. At 90, one or more of the heating blankets 40 is placed in proximity to an area of the assembly that is normally slow-to-heat during a cure cycle. At step 92, the autoclave (or oven) is used to heat the assembly 35, typically using a resistive heating element that externally heats the assembly 35.  At step 94, the heating blanket 40 is used to heat an area of the assembly 35 that is slow to heat. At 96, a thermal cure cycle is carried out by controlling the temperature of the heat generated by the autoclave 26 or oven 74, as well as the heat generated by the heating blanket 40” (column 7, lines 35- 42).


Matsen ‘594, fig. 11

    PNG
    media_image3.png
    313
    362
    media_image3.png
    Greyscale

As stated in the previous Office action, “Matsen ‘594 discloses placing a heating blanket into the assembly, just not explicitly its removal, column 47, line 47” (pages 7 and 10 of the Non-Final Office action dated 11 Feb 2021).  In view of Matsen ‘594, not Matsen ‘327 as the Applicant argues, the examiner determined that it would be obvious to “place the heating assembly within a pressurization vessel,” as required in the claims.
	Although the examiner agrees with the statement by the Applicant that “the Examiner considers that the susceptors 20a, 21a disclose a heating assembly and the mold cavity 33 discloses a pressurization vessel” (page 8), the examiner respectfully disagrees with the Applicant’s interpretation of Matsen ‘327 that “the susceptors 20a, 21a form the molding cavity 33.”  Matsen ‘327 states instead that “the contoured molding surfaces 31 of the susceptors 20a, 21a…form a molding cavity 33” (column 5, lines 20-22).  Figure 10 (see next page) shows the heating element—susceptors 20a, 21a—as separate structure from the molding cavity 33.




Matsen ‘327, fig. 10

    PNG
    media_image4.png
    314
    363
    media_image4.png
    Greyscale

Additionally, Matsen ‘327 teaches that that a seal (59) is formed between the susceptors 20a, 21a and the mold cavity 33:
“The seal 59 seals the mold cavity 33 around the periphery of the susceptors 20a, 21a. With the susceptors 20a, 21a having been sealed, the mold cavity 33 is then evacuated through vent 56 or other vacuum connections (not shown) that are connected to an evacuation system 63, creating negative pressure within the mold cavity 33” (column 6, lines 10-15).
In fig. 10, the seal 59 is between the susceptors 20a, 21a and the mold cavity 33.  As quoted, Matsen ‘327 intended for the mold cavity 33 to be pressurized in contrast to the susceptors 20a, 21a, which apply heat (see column 6, lines 16-17 of Matsen ‘327 for the heating of the susceptors).  As a result, the examiner reasonably concluded that the claim limitation—“wherein the pressurization vessel is not used to heat the thermoset composite part”— was met by the mold cavity as taught by Matsen ‘327 and that it would be obvious to one of ordinary skill in the art to use a pressurization vessel to apply pressure instead of heat.

	The Applicant also suggests that Matsen ‘594 “teaches away” (bottom of page 9) because “Matsen ‘594 requires the use of an autoclave to apply both heat and pressure” and that “modifying Matsen ‘594 to not use the autoclave to heat the thermoset part would render Matsen ‘594 unsatisfactory” (top of page 10).  The examiner respectfully submits however that examiner relies on the pressure vessel (28 of fig. 1 in Matsen ‘594) to apply pressure and not the autoclave (26 of fig. 1 in Matsen ‘594) as the Applicant argues.  Furthermore, just as Matsen ‘594 teaches applying both heat and pressure, so also the Applicant claims applying both heat and pressure (claims 1, 11, and 15).  Therefore, it is unclear how a teaching of both heat and pressure by Matsen ‘594 would be a reason for “teaching away” as argued by the Applicant.
	Finally, the Applicants states that “the Examiner cites Matsen ‘327 against claim 18 merely to state it describes a thermally conductive surface.”  However, the examiner respectfully submits that more limitations were mapped to Matsen ‘327 than just the thermally conductive surface (please see page 11 of the present Office action for the 35 U.S.C. § 103 rejection of claim 18).
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/16/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761